Name: Commission Delegated Regulation (EU) NoÃ 275/2014 of 7Ã January 2014 amending Annex I to Regulation (EU) NoÃ 1316/2013 of the European Parliament and of the Council establishing the Connecting Europe Facility Text with EEA relevance
 Type: Delegated Regulation
 Subject Matter: European construction;  management;  transport policy;  EU finance;  organisation of transport
 Date Published: nan

 19.3.2014 EN Official Journal of the European Union L 80/1 COMMISSION DELEGATED REGULATION (EU) No 275/2014 of 7 January 2014 amending Annex I to Regulation (EU) No 1316/2013 of the European Parliament and of the Council establishing the Connecting Europe Facility (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1316/2013 of the European Parliament and of the Council of 11 December 2013 establishing the Connecting Europe Facility, amending Regulation (EU) No 913/2010 and repealing Regulations (EC) No 680/2007 and (EC) No 67/2010 (1), and in particular Article 21 thereof, Whereas: (1) Pursuant to Article 21(3) of Regulation (EU) No 1316/2013, within the first year after the entry into force of that Regulation, the Commission is empowered to adopt delegated acts detailing the transport funding priorities to be reflected in the work programmes for the duration of the CEF for eligible actions under Article 7(2). It is therefore necessary that the delegated act detailing the transport funding priorities is adopted before the adoption of the work programmes. (2) According to Article 21(3), the transport funding priorities should take into account the eligible actions contributing to projects of common interest in accordance with Regulation (EU) No 1315/2013 of the European Parliament and of the Council (2) listed under Article 7(2) of Regulation (EU) No 1316/2013. (3) The eligible actions listed in Article 7(2) of Regulation (EU) No 1316/2013 are further detailed in Articles 10 and 11 of that Regulation providing the maximum applicable funding rates for those actions. It is therefore appropriate to refer to the actions as listed in those Articles in order to detail the transport funding priorities. (4) Projects of common interest as listed in Part I of Annex I to Regulation (EU) No 1316/2013 are eligible to the multiannual work programmes referred to in Article 17(3) of that Regulation. Projects not listed in Part I of Annex I but eligible as per Article 7(2) of that Regulation are eligible to the annual work programmes. (5) Considering that Article 21(3) of Regulation (EU) No 1316/2013 refers to the transport specific objectives of Article 4(2) of that Regulation, it is appropriate to refer to those objectives for the purpose of this Regulation. (6) Considering that financial instruments are to receive EU contribution under the annual work programmes, it is appropriate to include hereby a corresponding priority. (7) Programmes support actions listed in Article 5(2)(b) of Regulation (EU) No 1316/2013, consisting of technical and administrative assistance expenses incurred by the Commission for the management of the Connecting Europe Facility and capped at 1 % of the financial envelope, will not be covered by the work programmes. However the programme support actions contributing to projects of common interest as provided for in Article 7(2) and referred to in Article 5(2)(a) of Regulation (EU) No 1316/2013 will be covered by the work programmes and are included hereby with a corresponding priority. (8) All resources referred in Article 5(1)(a) of Regulation (EU) No 1316/2013, including the resources transferred from the Cohesion Fund will be covered under the same work programmes. According to Article 11 of that Regulation, the resources transferred from the Cohesion Fund will be subject to specific calls for proposals. (9) This Regulation should enter into force on the day following that of its publication in the Official Journal of the European Union, in order to allow for the timely adoption of the implementing acts provided for in Article 17(3) of Regulation (EU) No 1316/2013. HAS ADOPTED THIS REGULATION: Article 1 The text set out in the Annex to this Regulation is added as Part VI of Annex I to Regulation (EU) No 1316/2013. Article 2 This Regulation shall enter into force on the first day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 January 2014. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 348, 20.12.2013, p. 129. (2) Regulation (EU) No 1315/2013 of the European Parliament and of the Council of 11 December 2013 on Union guidelines for the development of the trans-European transport network and repealing Decision No 661/2010/EU (OJ L 348, 20.12.2013, p. 1). ANNEX In Annex I to Regulation (EU) No 1316/2013 the following Part VI is added: PART VI TRANSPORT FUNDING PRIORITIES FOR THE PURPOSE OF THE MULTIANNUAL AND ANNUAL WORK PROGRAMMES 1. Funding priorities for the multiannual work programmes 1.1. Funding priorities for the objective of bridging missing links, removing bottlenecks, enhancing rail interoperability, and, in particular, improving cross-border sections: i) Pre-identified projects on the Corridors of the Core Network (railways, inland waterways, roads, maritime and inland ports). ii) Pre-identified projects on the other sections of the Core Network (railways, inland waterways, roads, maritime and inland ports). iii) Rail interoperability. iv) Deployment of ERTMS. 1.2. Funding priorities for the objective of ensuring sustainable and efficient transport systems in the long run, with a view to preparing for expected future transport flows, as well as enabling all modes of transport to be decarbonised through transition to innovative low-carbon and energy-efficient transport technologies, while optimising safety: i) Deployment of new technologies and innovation in all transport modes, with a focus on decarbonisation, safety and innovative technologies for the promotion of sustainability, operation, management, accessibility, multimodality and efficiency of the network. ii) Safe and Secure infrastructure, including safe and secure parkings on the road Core Network. 1.3. Funding priorities for the objective of optimising the integration and interconnection of transport modes and enhancing the interoperability of transport services, while ensuring the accessibility of transport infrastructures: i) Single European Sky  SESAR. ii) River Information Services. iii) Intelligent Transport Services for road. iv) Vessel Traffic Monitoring and Information Systems. v) Motorways of the Sea. vi) Actions implementing transport infrastructure in nodes of the Core Network, including urban nodes. vii) Connections to and development of multimodal logistics platforms. 1.4. Programme support actions 2. Funding priorities for the annual work programmes 2.1. Funding priorities for the objective of removing bottlenecks, enhancing rail interoperability, bridging missing links and, in particular, improving cross-border sections: i) Railways, inland waterways and roads projects on the Core Network including connections to inland and maritime ports and airports, as well as development of ports. ii) Projects on the Comprehensive Network (railways, inland waterways, roads, maritime and inland ports). iii) Projects to connect the trans-European transport network with infrastructure networks of the neighbouring countries, in particular related to cross-border sections (railways, inland waterways, roads, maritime and inland ports). 2.2. Funding priorities for the objective of ensuring sustainable and efficient transport systems in the long run, with a view to preparing for expected future transport flows, as well as enabling all modes of transport to be decarbonised through transition to innovative low-carbon and energy-efficient transport technologies, while optimising safety: i) Deployment of new technologies and innovation, other than those covered by the multiannual Work Programme. ii) Freight Transport Services. iii) Actions to reduce rail freight noise, including by retrofitting of existing rolling stock. 2.3. Funding priorities for the objective of optimising the integration and interconnection of transport modes and enhancing the interoperability of transport services, while ensuring the accessibility of transport infrastructures: i) Telematic applications systems other than those covered by the multiannual Work Programme. ii) Actions for better accessibility to transport infrastructure for disabled persons. iii) Actions implementing transport infrastructure in nodes of the Core Network, including urban nodes. iv) Connections to and development of multimodal logistics platforms. 2.4. CEF Financial instruments: i) Contribution to the financial instruments, as defined in article 14 and Part III of the CEF annex. ii) Programme support actions for innovative financial instruments.